Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/04/22.
Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) 
as being anticipated by Overmyer et al. (9,788,836).
	Regarding claims 1-5, Overmyer discloses a surgical instrument system,
comprising: a surgical instrument assembly, comprising: a shaft (260; Fig. 1); and an
end effector (800) attached to said shaft; and a control circuit (2000) configured to limit
operation of said surgical instrument assembly to a limited-capabilities state based on a
predefined software configuration (par. 434); wherein said control circuit is configured to
receive an input from a user to unlock a full-capabilities state of said surgical instrument
assembly (par. 432-436); wherein said limited-capabilities state comprises limiting an
actuation-member sensing system to a reduced functional state (par. 515); determine a
limited-capabilities operating mode and recommend the limited-capabilities operating
mode to a user of said surgical instrument assembly (pars. 515-516); and, a control
circuit configured to limit a functional range of said electro-mechanical system based on
a level of available power to said surgical instrument assembly (pars. 241-245, 267).
Allowable Subject Matter
Claims 6-20 are allowed.
Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive. Applicant contends that Overmeyer discloses a sleep mode rather than a control circuit configured to limit a functional range of an electro-mechanical system based on a level of available power to the surgical instrument. This is no found persuasive by the examiner. Overmeyer discloses a control circuit (2000) configured to limit function of the system based on a level of available power (par. 241).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731